UUimi b:" APPEALS u!V
                                                                    o Irti i. '.i   riAofi!;;:] I Li.


                                                                   ZOIUUL-7 Ari 3: U6


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                 No. 70842-2-1
                      Respondent,
                                                 DIVISION ONE
           v.



MANUULA MASAWIAI,                                UNPUBLISHED OPINION


                      Appellant.
                                                 FILED: JUL        72014
       PER CURIAM. Manuula Masawiai appeals a first degree rape conviction based

on a guilty plea in King County Superior Court No. 12-1-02405-3 KNT. Masawiai's

court-appointed attorney has filed a motion to withdraw on the ground that there is no

basis for a good faith argument on review. Pursuant to State v. Theobald, 78 Wash. 2d
184, 470 P.2d 188 (1970), and Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.

Ed. 2d 493 (1967), the motion to withdraw must:

      [1] be accompanied by a brief referring to anything in the record that might
      arguably support the appeal. [2] A copy of counsel's brief should be
      furnished the indigent and [3] time allowed him to raise any points that he
      chooses; [4] the court-not counsel-then proceeds, after a full examination
      of all the proceedings, to decide whether the case is wholly frivolous.

Theobald, 78 Wash. 2d at 185 (quoting Anders v. California, 386 U.S. at 744).

      This procedure has been followed. Masawiai's counsel on appeal filed a brief

with the motion to withdraw. Masawiai was served with a copy of the brief and informed

of the right to file a statement of additional grounds for review. He filed a statement of

additional grounds.
No. 70842-2-1/2



      The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issue raised by counsel:

      Was Masawiai's plea made knowingly, intelligently and voluntarily?

      Appellant pro se also raised and considered the following potential issue:

       Does Masawiai identify grounds for relief in his pro se brief?

      The potential issues are wholly frivolous. Counsel's motion to withdraw is

granted and the appeal is dismissed.



                                For the court:




                                                        faj •